Citation Nr: 0115470	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January to May 1978.  

In a rating decision dated in May 1979, the Regional Office 
(RO) denied, in pertinent part, the veteran's claims for 
service connection for residuals of fracture of vertebrae and 
for a head mass.  He was notified of these determinations and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not perfected.  By rating actions 
dated in December 1996 and January 1997, the RO found that 
recent evidence submitted by the veteran was not new and 
material to reopen his claim for service connection for 
residuals of a back injury.  He was informed of each decision 
and of his right to appeal in a letter dated later each 
month, but a timely appeal was not received as to either 
determination.  

This appeal is taken from a rating decision dated in December 
1999 in which the RO concluded that additional evidence 
submitted by the veteran was not new and material, and his 
claims for service connection for residuals of back and head 
injuries were not reopened and remained denied.

The veteran indicated on his Department of Veterans Affairs 
(VA) Form 9 that he wanted to testify at a hearing at the RO.  
However, in a statement dated in January 2001, the veteran 
withdrew all requests for a hearing.  

In the January 2001 statement, the veteran also referred to a 
claim for pension benefits.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1979, the 
RO most recently denied the veteran's claim for service 
connection for a head mass.

2.  In an unappealed rating decision in January 1997, the RO 
most recently found that new and material evidence had not 
been received to reopen a claim for service connection for a 
back disability.

3.  The evidence added to the record since the January 1997 
RO determination is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
has residuals of a back injury that are related to service, 
when considered alone or together with all the evidence, both 
new and old, and has no significant affect upon the facts 
previously considered.  

4.  The evidence added to the record since the May 1979 RO 
determination is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
has residuals of a head injury that are related to service, 
when considered alone or together with all the evidence, both 
new and old, and has no significant affect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1997 rating 
decision, which is final, is not new and material, and the 
claim for service connection for residuals of a back injury 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  The evidence received since the May 1979 rating decision, 
which is final, is not new and material, and the claim for 
service connection for residuals of a head injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See 

Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for 
residuals of a head injury in 1979, and was notified of the 
last final disallowance of the claim for service connection 
for residuals of a back injury in 1997.  Therefore, the Board 
of Veterans' Appeals (Board) must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since these 
determinations.  In order to do so, the Board will separately 
describe the evidence, which was of record at those times, 
and the evidence presented subsequently.  The prior evidence 
of record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim. Id.

The old evidence 

The service medical records show that an emergency treatment 
report dated January 14, 1978 indicates that the veteran was 
in physical training that morning doing push-ups and then he 
remembered being in an ambulance.  The ambulance corpsmen 
were told that the veteran was "kicked" in the head.  The 
veteran related that the physical training he was doing was 
for disciplinary reasons, and that the whole platoon was 
doing physical training.  There was no nausea, vomiting or 
double vision.  No bleeding wounds were noted.  A skull 
series was negative.  The impression was concussion.  He was 
admitted to the hospital for observation.

Another entry in the service medical records shows that the 
veteran was kicked in his head in January 1978.  It was noted 
that he was seeing double.  It was reported that he was 
performing physical training.  That was the last thing he 
remembered until waking up in the ambulance.  By report, he 
was kicked in the head.  It was indicated that two weeks 
earlier, he received multiple kicks to his body from a drill 
instructor.  It was noted that this was being investigated.  
An examination revealed multiple bruises on his back and 
lower abdomen.  A neurologic evaluation disclosed that 
cranial nerves I-XII were intact, and deep tendon reflexes 
were brisk but symmetric.  There were no pathologic reflexes.  
The pertinent impression was concussion.  He was admitted to 
the hospital for observation.  A nursing note dated January 
14, 1978 reflects that the veteran complained of pain 
including on the top of his head.  He was discharged the next 
day.  The veteran was re-admitted later that month for 
unrelated complaints.  On physical examination on January 18, 
1978, there was no deformity of the back.  Physical findings 
were essentially negative, and no evidence of trauma was 
noted.  

The veteran was transferred from a service department 
hospital to a VA hospital in April 1978, where he remained 
until July 1978.  He was admitted for unrelated complaints.  
The veteran reported that he had been abused by a Sergeant 
while he was in service.  A physical examination during the 
hospitalization was essentially unremarkable.  No pertinent 
diagnosis was made.

A newspaper article was received in September 1978.  It was 
noted that a drill instructor was facing a court-martial on 
charges of maltreating recruits.  The article related that 
the drill instructor, a Sergeant, was charged with forcing 
the veteran to kneel in an uncomfortable position and then 
struck him with his foot, before pushing him backward with 
his foot.  

In a statement dated in March 1979, from the Commandant of 
the Marine Corps, it was reported that the Sergeant the 
veteran accused of mistreating him had been tried by court-
martial on charges of maltreatment and assault and was found 
not guilty of all charges.

The RO decision of May 1979

By rating decision dated in May 1979, the RO denied the 
veteran's claims for service connection for residuals of 
fractures of the vertebrae and a head mass.  It was noted 
that there was no evidence of fracture of a vertebra or a 
head mass.  

The additional evidence 

In a statement dated in September 1996, a chiropractor 
reported that X-ray findings were consistent with the 
reported injuries of January 1978.  Associated with this 
statement was a list of complaints the veteran had.  He 
indicated that he had pain in his back and difficulty 
bending.  Although space was provided on the form, the 
veteran did not report complaints concerning headaches, 
dizziness, loss of memory, fainting or equilibrium problems.  

In a statement dated and received in January 1997, the 
veteran's representative noted that actual X-rays in support 
of the claim had been submitted.  The actual X-ray films are 
not of record at the time of the Board's review.  However, 
the Board will concede, and there has been no disagreement 
expressed, that the January 1997 rating decision narrative 
description of their existence is accurate.  Hence, no 
benefit would be served the veteran by the delay incurred by 
a remand of adjudication of his appeal to obtain such X-ray 
films.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991)

The January 1997 RO decision 

In a rating decision dated in January 1997, the RO concluded 
that the additional evidence submitted by the veteran was not 
sufficient to reopen the claim for service connection for a 
back disability.  It was indicated that the narrative of a 
December 4, 1996 rating decision was incorporated therein by 
reference.  It was noted in the December 1996 rating decision 
narrative that the statement from the chiropractor did not 
specify what injuries the veteran reported or state what the 
X-ray findings were.  The January 1997 rating decision 
narrative noted that actual X-ray films of the veteran's 
spine had been received that same month which showed the 
status of the spine when the films were taken in August 1996.  
It was held that the record continued to fail to establish a 
nexus between current back disability and active service.

The additional evidence 

Most recently, the veteran sought to reopen his claims for 
service connection for residuals of injuries to the head and 
back in July 1999.

In conjunction with his claim, the veteran submitted a copy 
of the previously noted newspaper article that described that 
a drill instructor was going to face a court-martial due to 
his alleged treatment of the veteran.  

In December 2000, the veteran submitted a statement in which 
he described how the drill instructor kicked him in the chest 
and knocked him onto his back.  He added that when he 
returned to his platoon, he was told that while he was 
unconscious, the drill instructor had kicked him in his head.  

Analysis 

The evidence received since the May 1979 rating decision 
includes information from a chiropractor which reflects that 
the veteran expressed complaints concerning his entire spine, 
and the chiropractor's conclusion that X-ray findings were 
consistent with the reported injuries in January 1978.  Given 
the fact that the veteran did not list any complaints related 
to a head injury, it is apparent that the statement from the 
chiropractor pertained to the claim for residuals of a back 
injury.  As noted above, this evidence was previously 
considered in the January 1997 rating action that found that 
the evidence was not new and material, and the claim for 
service connection for residuals of a back injury was not 
reopened.  In addition, the evidence includes a copy of the 
newspaper article concerning the fact that a drill instructor 
was facing a court-martial due to charges of mistreating the 
veteran.  This article was considered in the RO's 
determination of May 1979.  Accordingly, the additional 
evidence cannot be deemed to be "new" evidence within the 
meaning of 38 C.F.R. § 3.156(a), and it does not provide a 
basis for reopening either claim.  

In summary, the Board finds that the evidence submitted since 
the RO's determinations of May 1979 and January 1997, when 
viewed in conjunction with all the other evidence of record, 
is merely cumulative and redundant and has no significant 
effect upon the facts previously considered.  As such, it is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claims for service connection for residuals of injuries to 
the back and head.  38 U.S.C.A. § 5108.

The Board concludes that the RO has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

VA has made efforts to obtain the evidence that the veteran 
has alleged would assist in his claims.  By letter dated in 
November 1999, the RO advised the veteran that he had to 
submit evidence that "bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The veteran has not 
alleged that there are any additional medical records related 
to disabilities at issue that VA has not already obtained.  
Thus, the Board concludes that the VA has met its duty to 
assist the veteran in this case.

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  



ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of 
injuries to the back and head, the appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

